Case 2:19-cv-02110-MSN-tmp Document 17 Filed 05/16/19 Page 1 of 1                       PageID 63



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION

BARRY BYEARS,

     Plaintiff,                                    CASE NO.: 2:19-cv-02110-MSN-tmp

v.

ALLY FINANCIAL, INC.,

     Defendant.
                                       /

                                NOTICE OF PENDING SETTLEMENT

           Plaintiff, BARRY BYEARS, by and through the undersigned counsel, hereby notifies the

Court that the parties have reached a settlement with regard to this case and are presently drafting

and finalizing the settlement agreement, and general release or documents. Upon execution of

the same, the parties will file the appropriate dismissal documents with the Court.

                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 16th day of May, 2019, a true and correct copy of the

foregoing has been furnished to the following: all counsel of record.


                                              /s/ Frank H. Kerney, III
                                               Frank H. Kerney, III, Esquire
                                               BPR #: 035859
                                               Morgan & Morgan, Tampa, P.A.
                                               One Tampa City Center
                                               201 North Franklin Street, 7th Floor
                                               Tampa, Florida 33602
                                               Telephone: (813) 223-5505
                                               Facsimile: (813) 223-5402
                                               Noticed Email: FKerney@ForThePeople.com
                                               Primary Email: TGomez@ForThePeople.com
                                               Secondary Email: LDobbins@ForThePeople.com
                                               Attorney for Plaintiff
